Citation Nr: 1528825	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  VA transcript of that hearing is of record. 


FINDINGS OF FACT

1.  PTSD did not manifest during active service, a psychosis did not manifest within one year of discharge from active service, and the probative evidence weighs against a finding that any psychiatric disability was incurred in or aggravated during active service.  The Veteran's diagnosed PTSD has been attributed to a post service event.

2.  Hypertension did not manifest during active service and did not manifest within one year of discharge from active service, and the probative evidence weighs against a finding that hypertension was incurred in or aggravated during active service.





CONCLUSIONS OF LAW


1.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a November 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination concerning the Veteran's claim for entitlement for service connection for PTSD in September 2012.  

With respect to the claim for entitlement to service connection for hypertension that is also on appeal.  A VA examination will be considered necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board finds that a VA examination is unnecessary.  While it is clear that the Veteran has a current disability of hypertension, the Board has determined that there is sufficient competent medical evidence of record to make a decision on the Veteran's claim.  Therefore, a VA examination concerning hypertension is not required.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, including psychoses and hypotension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Posttraumatic Stress Disorder due to Military Sexual Trauma

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran's service medical records do not contain any reports, diagnosis, or treatments for any psychiatric conditions.  

An October 2009 VA treatment record shows that the Veteran presented to establish VA care.  She was noted to have probable PTSD due to being beaten and raped by her ex-husband in February 2009 and was attending group support in a women's domestic violence shelter.  

An October 2009 VA treatment record shows that the Veteran reported that she was beaten and raped by her ex-husband in February 2009, which included being choked until she was unconscious.  She reported numerous incidences during her four year marriage with the last incident being the worst.  Symptoms of depression were noted as she had been on anti-depressant medications for at least three and a half years of the marriage.  She had been off those mediations since December 2008.  She did not recall any pattern of persistent sadness before the marriage and cited the abusive marriage as the trigger for her low mood over the years.  The medications reportedly did not help with the depression that was fairly persistent and worsened during the marriage.  Since her ex-husband's arrest in February, she noted a gradual process of improvement.  It was noted that she was recently involved in a support group for women that had been abused.  Active medical problems were noted as knee arthralgia, herpes, tinnitus, and asthma.  The Veteran's social and developmental history were noted that she was discharged due to being pregnant and did not want to worry about deployments.  The Veteran was diagnosed according to the DSM-IV with PTSD with an Axis IV of fairly recent divorce, single parenting, underemployment, and financial stress.  

An October 2010 VA treatment record shows that the Veteran was assessed with PTSD and depression.  She reported trauma she endured while in the military.  

In a September 2011 statement in support of a claim for PTSD secondary to personal assault, the Veteran stated that her ex-spouse who was also a Marine, verbally and mentally abused her during their marriage and that she was forced into sexual intercourse with him when she said no.  She also reported that at her duty station, she was teased and belittled due to being a female.

An October 2011 VA treatment noted shows that the Veteran was assessed with an extensive history of PTSD/DV/MST.  

In a December 2011 statement in support of a claim, the Veteran reported that throughout the time she spent in the military from July 2001 to July 2005, she was placed in several unwanted sexual positions from those she worked with.  She noted that there were so many times, place, and people, that the dates of abuse had now run together.  The incidents included being raped, belittled, and sexually assaulted simply because she was a female and unwanted except for sexual pleasure.  She also reported that for rank, a women was expected to perform sexually which was something that she did not want to do.  If she were to ask for help to stop the behavior, retaliation would occur and more abuse would continue.  The Veteran noted that threats of physical violence were used against her.  She reported that she could not go to her supervisors because they were part of the problem.  

A September 2012 VA PTSD examination report shows that the Veteran was diagnosed with PTSD stemming from physical and sexual trauma that occurred in February 2009.  The examiner noted that the Veteran reported having PTSD from military sexual trauma.  The Veteran reported several incidents suggestive of miliary sexual trauma in a significantly vague and nonspecific manner.  The examiner noted that the Veteran was unable to provide specifics such as dates, months, or exact locations of the traumatic events.  She reported being raped by her superiors two or three times during service.  She reported that all the incidents took place outside her work setting and one incident occurred at her home.  She reported that her distress from the rapes was perpetuated by frequent harassment, discrimination, and repeated inappropriate sexual comments by her colleagues and superiors.  She also reported that during this period an unspecified number of people attempted to rape her a few times off base but she was able to fight back and protect herself.  She reported that none of the traumatic experiences were ever reported or witnessed.  The Veteran additionally reported that she was raped by her husband, who was also a Marine, during service.  Then in February 2009, she was sexually abused, choked, and assaulted with a metal pipe.  The Veteran reported the she had symptoms that started in 2002 and had persisted since then with nightmares, sleep disturbances, depression, guilt, and flashbacks.  The Veteran acknowledged that between 2005 and 2009 she did not report any symptoms or traumatic events to medical providers.  

The examiner reported a careful and effortful consideration and structured reanalysis of the case findings to render the following unbiased medical opinion.  During the examination the Veteran reported having PTSD from military sexual trauma as described in the mental history section of the examination report.  The examiner noted that the Veteran's service medical records did not show any evidence of PTSD.  No persuasive findings of sudden or unusual behavior changes, unpredictable behavioral patterns, unexplained misconducts or investigations, rapid deterioration of work performance, sustained periods of depression or anxiety and related functional impairment, anxiety attacks, exaggerated fear or paranoia, unexplained symptomatology or appointments, unusual medical exams or findings, unexplainable request or transfers to different units/assignments, involvement of law authorities, mental health counseling for any harassment/abuse/rape, psychiatric treatments, psychiatric hospitalizations, recurrent and unexplainable testing for sexually transmitted diseases, or seeing a clergy member for any unexplainable reason during service.  The examiner also noted that the Veteran's service medical records showed findings consistent with the course and nature of endometritis.  The sexual, gynecological, and obstetric history appeared within normal limits during service.  No private treatment records showed a PTSD disability from 2005 to 2009.  The examiner referenced VA therapy and medication treatment notes that consistently showed findings of PTSD related to physical abuse and rape by her ex-husband in February 2009.  Those treatment notes did not show persuasive evidence of PTSD due to military sexual trauma.  The examiner concluded that section of the report by noting that there was no persuasive evidence of a current disability of PTSD from military sexual trauma.  There was however, persuasive evidence of a current PTSD disability due to physical abuse and rape by her ex-husband in February 2009.  The examiner also noted that the Veteran did not meet the DSM-IV criteria for any other psychiatric disorder during the exam.  The examiner opined that it was less likely than not that the Veteran's current diagnosis of PTSD was incurred in or caused by active service.

During the November 2014 video conference hearing before the undersigned, the Veteran testified that throughout the course of her four years in service, she was sexually harassed because she was a female, teased because she was a female, and made offers by other to further her rank.  She also testified that her superiors were mostly responsible for the harassment which she noted happened mainly when she was at work because she did not spend time with them during off duty hours.  She testified that the harassment caused work to become difficult and that her marks declined.  She also noted that in February 2009 she was sexually assaulted by her then husband which in turn brought back all the feelings of being sexually harassed.  She testified that she had been receiving treatment for the last five years concerning her PTSD.  

A December 2014 letter from a VA psychologist reported that the Veteran was originally evaluated for PTSD by author of the letter due to physical/sexual trauma that were reported to have occurred in 2008/2009.  The VA psychologist reported that the Veteran recently sought further assessment to support her service connection claim and related details of two events that she claimed occurred in 2003 while on active duty.  The VA psychologist noted that there was no corroborating information available and that the provided opinion would be based upon her report.  The Veteran reported two incidents in 2003 that involved attempted rape/physical assault and the other appeared to be more in line with sexual harassment/unwanted sexual attention.  The VA psychologist noted that both events would meet criteria for MST but only the physical/sexual assault would meet DSM-V for trauma.  Consequently, as to the assault, the Veteran did not report developing a full criteria for PTSD at the time.  While she reported symptoms that suggested the development of an adjustment disorder, the inability to provide specific information relative to the duration of the symptoms made it difficult to determine if such a disorder persisted.  Therefore, the VA psychologist reported that the question remained as to whether those previous incidents may have contributed to a subsequent development of PTSD, following the events of the 2009 assault.  The VA psychologist reported that clinically, it was accepted that previous exposure to trauma tends to potentiate the development of the full clinical presentation of PTSD upon further exposure to trauma.  While there was no clear proof that the events claimed to occur in 2003 contributed to the later diagnosed PTSD, current clinical thinking suggested that it is not possible to rule out that connection.  Therefore, the VA psychologist opined that it was as likely as not that the sexual assault the Veteran reported having occurred in 2003 would have predisposed her to developing a full clinically presentation of PTSD, consequent to the further exposure to trauma events in 2008 and 2009.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's diagnosed PTSD is related to service, as the in-service stressor criteria is not met, and even if it were, the evidence does not show that PTSD developed as a result of a claimed in service stressor.

In this case, the only competent medical opinion evidence of record weighs against the claim for service connection for PTSD.  The Board finds the September 2012 VA examiner's opinion constitutes probative evidence on the medical nexus question, and on whether the Veteran meets the criteria for a diagnosis of PTSD, based on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner provided a thorough discussion of the rationale for the opinions expressed, as provided in detail above.  The Board may only rely on that opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that opinion is supported by a rationale that was provided after the VA examiner considered all procurable and assembled data.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that while the Veteran has a PTSD diagnosis in accordance with the DSM-IV, that diagnosis has been attributed to a post service event, specifically a February 2009 sexual assault by her ex-husband.  There has been no diagnosis of PTSD or any other psychiatric disability that has been attributed to any of the alleged in-service events reported by the Veteran.  Moreover the Board finds that there is no-verifiable stressor evidence to which a PTSD diagnosed could be made.  The Board finds that the most probative evidence of record is the September 2012 VA examination report that concluded that the Veteran did not have PTSD related to service but instead concluded that it was due to a post-service sexual assault.  The examiner conducted a detailed review of the claims file and a physical examination of the Veteran.  The examiner reported that there was no medical evidence or reports of the alleged sexual assaults in the Veteran's service medical records.  The examiner also reviewed the Veteran's personnel file and could not find any markers that would allude to the Veteran being sexually assaulted.  The examiner noted that all post-service treatment records from 2005 to 2009 showed no indication of the Veteran being treated for PTSD or any other psychiatric condition.  

The Board has also considered the medical opinion provided by a VA psychologist in December 2014 that reported that it was as likely as not that the sexual assault she reported to have occurred during miliary service in 2003 would have predisposed her to developing the full clinical presentation of PTSD, after the traumatic events in 2008 and 2009.  The Board finds the VA psychologist medical opinion to be of negligible probative value as the opinion was supported by a speculative rationale.  Here, the VA psychologist made no findings of whether the alleged events that the Veteran reported took place in 2003.  Moreover, within the VA psychologist report, the examiner notes that there is no clear opinion that the alleged trauma suffered in-service contributed to the later development of PTSD in 2009.  The examiner concluded that since clinical thinking suggested that it was not possible to rule out the connection then it was as likely as not that the reported trauma in-service predisposed the Veteran to develop PTSD.  The Board finds the opinion is speculative and does little more than suggest a possibility that the Veteran's reported in-service trauma may have predisposed her to develop post-service PTSD.  However, the weight of the evidence of record shows that the PTSD was caused by the February 2009 sexual assault.  Therefore, the Board finds the evidence is insufficient to establish a medical nexus to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegman v. Derwinski, 3 Vet. App. 228 (1992).  Accordingly, the Board finds that the December 2014  private opinion warrants low probative weight as it is speculative and does not show that it is at least as likely as not that any current PTSD is related to service.  Prejean v. West, 13 Vet. App. 444 (2000); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has considered the Veteran's statements concerning the etiology of her claimed psychiatric disability.  The Veteran is competent to report the onset of symptoms and the circumstances surrounding the onset of symptoms.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether any diagnosed psychiatric disorder is related to service, to include whether she meets the criteria for a diagnosis of PTSD.  Furthermore, the Veteran is not competent to make a psychiatric diagnosis. Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). The Board finds that the diagnosis and etiology of the claimed disability in this case is ultimately too complex a medical question to lend itself to the opinion of a layperson. 

The Board also acknowledges that lay evidence of reports of inservice sexual assaults and concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that the Veteran has provided vague and inconsistent statements regarding the places, people, and circumstances of the claimed in-service sexual assaults.  In October 2009, five years after separation from service, the Veteran reported to medical personnel being sexually assaulted throughout her marriage.  In October 2010, she reported suffered trauma during active service.  In September 2011, the Veteran reported being raped by her husband during service and at her duty station being teased and belittled for being female.  In December 2011, the Veteran reported that she was raped and belittled so at so many times and places that she could not recall exact dates and times.  In September 2012, the Veteran reported that she was raped by her superiors two to three times outside of work settings and one time at her home.  During the November 2014 Board hearing the Veteran only reported being harassed and that the events always took place in work settings because she would not spend time with her colleagues after work.  In December 2014, the Veteran reported to the VA psychologist that there were two incidents that occurred in 2003, that consisted of one assault incident and one harassment incident.  

The Board also notes that the Veteran, during her November 2014 hearing before the undersigned, alluded to the fact that she was given low marks because she would not participate in the unwanted sexual activity.  However, a review of the Veteran's claims file indicates an December 2001 administrative report on unsatisfactory performance for two separate occasions for failing to pass the Marine Corp physical fitness test.  Further investigation shows that the Veteran was later diagnosed with asthma and dyspnea, which she later established service connection.  Those diagnosis led her to be placed on light duty.  The December 2001 administrative report was the only indication of the Veteran being reprimanded.   In addition, that report occurred before the two alleged incidents in 2003.  The rest of the Veteran's personnel files contains no other reprimands, disciplinary actions, or reductions in rank.  That evidence calls into question the Veteran's statements as to being disciplined or denied promotions due to sexual harassment or the reported sexual assaults.  

The Boards finds that the Veteran's lay statements regarding the alleged in-service stressor incidents and the events that occurred in service, contain several inconstant statements and some are contradicted by other statements and/or the evidence of record.  Therefore, the Board cannot find her lay statements to be credible as to the alleged in-service incidents.  

Consequently, the Board finds that the Veteran's statements do not constitute competent evidence in support of her claim.  Moreover, The Board finds that the opinion of the September 2012 VA examination report is afforded significant probative weight in determining the etiology of the Veteran's diagnosed psychiatric disorder. 

The Board acknowledges that Veteran has been diagnosed depression, and anxiety.  The Board must consider whether service connection is warranted for any of those disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In regard to the diagnosed psychiatric disorders other than PTSD, the Board notes that a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546 (2000); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).  However, in this case, while the Veteran has been diagnosed with depression and anxiety, the most probative evidence from the September 2012 VA examination shows that the Veteran has only one primary psychiatric disability, which is PTSD that has been attributed to an event that did not occur during active service.  That is shown in the September 2012 VA examination report that also noted that the Veteran did not meet any other DSM-IV criteria for other psychiatric disabilities at that time.  The Board also notes that the Veteran's treating VA psychologist only noted PTSD as the psychiatric disability in that letter of support.  The Board finds that those two medical reports show that the Veteran has one primary diagnosis of PTSD.  Therefore, the Board finds that claims for depression and anxiety are not shown to be as likely as not due to or incurred during service.

In summary, there is no credible evidence of a psychiatric disorder in service, and no credible and probative evidence that any currently present psychiatric disorder is related to service.  The Board finds that the preponderance of the competent evidence of record is against a finding that any psychiatric disability is related to service or any event during service.  As the preponderance of the evidence is against the claim, service connection for a psychiatric disorder, to include PTSD, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran has asserted that service connection for hypertension is warranted as she was diagnosed with high blood pressure but was unable to be treated with medication or undergo certain tests due to her being pregnant at separation from service.  

Hypertension is present when the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).

A July 2002 service medical record reported that the Veteran's blood pressure was within normal limits.

A November 2004 service medical record shows that the Veteran's blood pressure was 128/67.

A December 2004 service medical record shows that the Veteran's urine test was positive for a pregnancy.  The primary physician indicated that the Veteran was given nutritional guidance and directed to stop taking decongestants.  No reports of hypertension were noted by the primary physician.

A May 2005 report of medical assessment shows that she reported taking prenatal vitamins and albuterol, as needed.  The Veteran indicated that her asthma and pregnancy prevented deployments and ordinance evolutions.  She also indicated that she intended to seek compensation from the VA for her knees, feet, constipation, asthma, sinus, and ringing in the ears.  The Veteran reported that she was told by her obstetrician that her blood pressure was high.  Notes from the military physician made no references to high blood pressure.  

A January 2006 VA examination report shows that the Veteran had three blood pressure readings of 120/70, 120/80, and119/70.

An October 2009 VA treatment record shows that her blood pressure was measured at 120/74.

An April 2010 VA treatment record noted that the Veteran's blood pressure was measured at 120/74.  VA medical personnel noted that normal blood pressure was less than 140/90, therefore no further intervention was required.  

A June 2010 VA treatment note shows that the Veteran reported having hypertension and gave a blood pressure diary to her primary care physician.  The Veteran was prescribed propranolol for hypertension and anxiety with no refills.  The Veteran reported that her blood pressure was too high.  The examining physician noted that the Veteran's blood pressure was marginally high with the diastolic more significantly high than the systolic.  The Veteran reported that her blood pressure had been running high since October 2009.  

After review of the evidence, the Board finds that the Veteran did not manifest hypertension during service or continuously manifest symptoms of hypertension in the years after service, including to a degree of ten percent within one year of service separation.  The Board notes that while the Veteran reported that medical personnel had told her that her blood pressure was running high in May 2005, there are no medical reports to confirm that diagnosis.  Subsequent, post-service treatment notes in January 2006, October 2009, and April 2010 did not find hypertension.  All of the Veteran's in-service blood pressure readings were never shown to be measured with diastolic pressure of 90 or above, or systolic pressure of 160 or above.  Moreover, the Veteran was never diagnosed with hypertension by medical personnel in available medical evidence, to include following service for several years.  The Board finds that the service medical records are the most probative evidence of record as to whether hypertension manifested during active service and therefore the Board concludes that hypertension did not manifest during active service.  The medical records in service are more persuasive than the Veteran's statement that she was told by a physician that she had high blood pressure.

Next, the Board finds that hypertension did not manifest within one year of separation from service and therefore cannot be presumed to be service-connected under the provisions for chronic diseases.

The Board finds it significant that the Veteran has reported that she was unable to have a 5-days study regarding her blood pressure due to her pregnancy at separation of service.  Six months after separation from service the Veteran underwent a VA examination in December 2005 concerning other claims not the focus of this appeal and her blood pressure showed normal readings of 120/70, 120/80, and119/70.   Therefore, as the Veteran was not diagnosed with hypertension or showed abnormal blood pressure readings, the Board finds that the preponderance of the evidence is against the claim based on application of the presumptive provision for chronic diseases.  

The first indication of the Veteran being treated for or diagnosed with hypertension was in June 2010, almost five years after separation from service, when the Veteran was first placed on medication to treat hypertension.  That time period is well beyond the presumptive period of establishing service connection for hypertension as a chronic disease.  38 C.F.R. 3.307, 3.309 (2014).  Furthermore, the passage of years between discharge from active service and the first documentation of the claimed disability is another factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000). 

The Board has also considered that Veteran's statements submitted in support of her claim.  The Board finds that the Veteran is a lay person and although lay persons are competent to provide opinions on some medical issues, the specific disability in this case of hypertension falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hypertension is a complex disease that requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and it is not susceptible of lay opinions on etiology.  Therefore, the Veteran's statements cannot be accepted as competent evidence sufficient to establish service connection on a direct basis.  More importantly, while the Veteran is competent to report that she was diagnosed with hypertension in May of 2005, that information is not supported by the record.  A diagnosis of hypertension by medical professionals was never made by either the examining physician in May 2005 or by the VA examiner in December 2005 within one year of separation from service.  Therefore, he Board finds that the Veteran's in-service and post-service reports of hypertension are outweighed by the medical evidence contained in the service medical records and post service treatment records.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  38 U.S.C.A. § 5107 (West 214); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability to include PTSD due to military sexual trauma is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


